82 N.J. 478 (1980)
414 A.2d 544
LEONORA R. GOTTFRIED, PLAINTIFF-APPELLANT,
v.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND THE PENN MUTUAL LIFE INSURANCE COMPANY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued February 20, 1980.
Decided March 28, 1980.
*481 Richard H. Thiele, Jr., argued the cause for appellant.
William L. Dill, Jr., argued the cause for respondents (Stryker, Tams & Dill, attorneys; James D. Ferrucci and Charles H. Friederich on the brief).
PER CURIAM.
The judgment is reversed substantially for the reasons expressed in the dissenting opinion of Judge Kole in the Appellate Division, reported at 173 N.J. Super. 381 (1979).
For reversal  Justices SULLIVAN, PASHMAN, CLIFFORD, SCHRIEBER and HANDLER  5.
For affirmance  None.